Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is no antecedent basis for Claim 15 recites the limitation "said commands" in line 1.  There is insufficient antecedent basis for this limitation in the claim. In the interest of expediting prosecution, the Examiner will interpret the claim as if it were to rely upon claim 14.
Claim 16 cites “when executed by a processor”. There limitation of “a processor” already exists previously in claim 16 in line 1. It is indefinite as to whether the second iteration of “a processor” is meant to refer to the first or be a new limitation. Clarification is required.

Claim Objections
Claims 17-20 are objected to because of the following informalities:  
Claims 17-20 are presented as system claims, but are antecedent upon an independent non-transitory computer readable medium seen in claim 16.  Appropriate correction is required.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meek et al (hereinafter Meek) US20080209482.

Referring to claim 1, Meek discloses a system for integrating a combining multimedia data, said system comprising: 
a multimedia device configured to receive a first multimedia source containing primary video data and primary audio data (see Figs. 1 and 13 and Paragraphs 0023-0024 for disclosing a multimedia device/electronic device 20 receiving a first multimedia source/video signal 22 containing primary video data and included/primary audio data/track), 
a control board operably connected to said multimedia device, 
wherein a processor of said control board is configured to receive said first multimedia source from said multimedia device (see Paragraphs 0007, 0023, 0025, and 0035  for disclosing the processor of a control board driving the functionality of the electronic device), 
wherein said processor of said control board is configured to receive a second multimedia source containing secondary audio data (see Paragraphs 0024-0028 for disclosing the processor receives a second/alternate multimedia source in that of an alternate audio track), 
wherein said processor of said control board separates said primary video data and said primary audio data, wherein said processor combines said primary video data and one of said primary audio data and secondary audio data to create a combined multimedia source (see Paragraphs 0024-0029 for disclosing the video signal is received with an included an audio track and upon a using selecting to hear an alternate audio track, thus not the original that is received with the video signal, it is implied that the original signal is separated/removed so that the alternate audio source replaces it through the processing of the video signal and alternate audio source signal for visual and audible presentation, interpreted as combined (further seen in the multitude of synchronization methods for combining the video and alternate audio in Paragraphs 0037-0063),
wherein said processor streams said combined multimedia source within a parent window (see Paragraph 0029 for disclosing the video and alternate audio are visibly and audibly presented and therefore have a parent window, interpreted as an area for display on the display device), 
a communication interface operably connected to said control board, 
wherein an input device transmits commands to said control board via said communication interface, wherein said commands instruct said process as to how to combine said first multimedia source and said second multimedia source to create said combined multimedia source (see Paragraphs 0024-0025 and 0028 for disclosing the user is able to input to the electronic device a selection of which alternate audio to combine with the video signal to replace the original audio track included within the video signal, therefore any generic input device, control board, and interface connecting the two are necessarily implied to implement the input and reception of such a user selection), 
a display operably connected to said control board, 
wherein said display receives said parent window (see Fig. 1 and Paragraph 0029 for disclosing the video and alternate audio are visibly and audibly presented and therefore have a parent window, interpreted as an area for display on the display device 40), and 
a non-transitory computer-readable medium coupled to said processor, 
wherein said non-transitory computer-readable medium contains instructions stored thereon, which, when executed by said processor, cause said processor to perform operations comprising receiving said first multimedia source, receiving said second multimedia source, separating said primary video data and said primary audio data within said first multimedia source, determining how to combine said primary video data, said primary audio data, and said secondary audio data, creating said combined multimedia source, streaming said combined multimedia source within said parent window, and transmitting said parent window to said display (see the citations above and accompanying explanations for disclosing the performed operations that were all previously claimed).

Referring to claim 2, Meek discloses said communication interface receives radio waves containing said secondary audio data (see Paragraphs 0004 and 0024).

Referring to claim 3, Meek discloses said processor converts said radio waves from an analog signal to a digital signal (see Paragraphs 0051 for disclosing the conversion of an audio signal, seen to include radio waves, from analog to digital).

Referring to claim 5, Meek discloses a command window integrated into said parent window (see Paragraph 0035 for disclosing a command window/user interface integrated into the display area/parent window on the display device). 

Referring to claim 6, Meek discloses said commands cause said processor to manipulate said command window (see Paragraph 0035 for disclosing the user commands cause the system/processor to manipulate the command window to select the alternate audio desired).

Referring to claim 7, Meek discloses instructions of said command window instruct said process as to how to combine said first multimedia source and said second multimedia source to create said combined multimedia source (see Paragraphs 0023-0029 and 0035 for disclosing the user manipulation of the command window/user interface instructs the system to combine an alternate audio source with the originally received video signal instead of the default audio track that was received within the video signal).

Referring to claim 8, Meek discloses said communication interface operably connects said processor to a network, wherein said processor receives secondary audio data over said network (see Paragraphs 0024-0026 and 0028 for disclosing the selection made by the user via the communication interface connects the electronic device/processor to a network to retrieve a secondary/alternate audio source).

Referring to claim 9, Meek discloses said processor lists said secondary audio data within said command window (see Fig. 5 and Paragraph 0035 for disclosing the secondary audio data is listed within the command window/user interface on the display device).

Referring to claim 10, Meek discloses said input device is used to select one of said primary audio data and said secondary audio data within said command window, wherein selection of one of said primary audio data and secondary audio data will cause said processor to create said combined multimedia source (see Fig. 5 and  Paragraphs 0024-0026, 0028-0029, and 0035 for disclosing the selection made by the user via the implied input device is used to select an alternate audio source from within the command window/user interface, wherein the selection of the audio data causes the creation/synchronization and visible and audible display of the video signal with the alternate audio signal).

Referring to claim 11, Meek discloses a system for integrating a combining multimedia data, said system comprising:
a multimedia device configured to receive a first multimedia source containing primary video data and primary audio data (see Figs. 1 and 13 and Paragraphs 0023-0024 for disclosing a multimedia device/electronic device 20 receiving a first multimedia source/video signal 22 containing primary video data and included/primary audio data/track), 
a control board operably connected to said multimedia device, 
wherein a processor of said control board is configured to receive said first multimedia source from said multimedia device (see Paragraphs 0007, 0023, 0025, and 0035  for disclosing the processor of a control board driving the functionality of the electronic device), 
wherein said processor of said control board is configured to receive a second multimedia source containing secondary audio data (see Paragraphs 0024-0028 for disclosing the processor receives a second/alternate multimedia source in that of an alternate audio track), 
wherein said processor of said control board separates said primary video data and said primary audio data, wherein said processor combines said primary video data and one of said primary audio data and secondary audio data to create a combined multimedia source (see Paragraphs 0024-0029 for disclosing the video signal is received with an included an audio track and upon a using selecting to hear an alternate audio track, thus not the original that is received with the video signal, it is implied that the original signal is separated/removed so that the alternate audio source replaces it through the processing of the video signal and alternate audio source signal for visual and audible presentation, interpreted as combined (further seen in the multitude of synchronization methods for combining the video and alternate audio in Paragraphs 0037-0063),
a user interface having a parent window and command window, wherein said processor streams said combined multimedia source within said parent window (see Paragraphs 0029 and 0035 for disclosing the user interface at the display device wherein the video and alternate audio are visibly and audibly presented and therefore are transmitted/streamed within a parent window, interpreted as an area for display of the video signal on the display device and a command window/user interface integrated into the display area/parent window on the display device), 
a display operably connected to said control board, wherein said display receives said user interface (see Figs. 1 and 5 and Paragraphs 0029 and 0035 for disclosing the display device receives the user interface comprising the video and alternate audio visibly and audibly presented (i.e., the parent window, interpreted as an area for display on the display device 40) along with the command window/user interface containing the area designated for user selection of an alternate audio track), and 
a non-transitory computer-readable medium coupled to said processor, wherein said non-transitory computer-readable medium contains instructions stored thereon, which, when executed by said processor, cause said processor to perform operations comprising receiving said first multimedia source, receiving said second multimedia source, separating said primary video data and said primary audio data within said first multimedia source, determining how to combine said primary video data, said primary audio data, and said secondary audio data, creating said combined multimedia source, streaming said combined multimedia source within said user interface, transmitting said user interface to said display (see the citations above and similarly in claim 1, along with accompanying explanations for disclosing the performed operations that were all previously claimed).

Claim 13 is rejected on the same grounds as claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Meek et al (hereinafter Meek) US20080209482.

Referring to claim 4, Meek discloses buffer/memory operably connected to said processor, wherein said buffer/memory saves said combined multimedia source (see Paragraphs 0047 and 0053 for disclosing the synchronization and buffering (interpreted as saving/storing) of the video and alternate audio in buffer memory).
Meek, while disclosing that databases can store the secondary audio data, is unclear as to storing combined data in a database.
Official Notice is taken that the use of databases to store combined or any type data is well known in the art. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Meek to store combined data in a database in order to provide a more permanent and organized storage solution in the event the data needs to be accessed after it has left the buffer/memory.

Claim 12 is rejected on the same grounds as claim 4.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Meek et al (hereinafter Meek) US20080209482 in view of Whiteing US20110138433.

Referring to claim 14, Meek discloses said processor lists said secondary audio data within said command window (see Fig. 5 and Paragraph 0035).
Meek is unclear as to listing both the primary and secondary audio data.
Whiteing discloses said listing both the primary and secondary audio data (see Fig. 6).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the known technique of listing both the primary/original and secondary data of Whiteing with the known system of Meek in order to predictably improve the system by providing on-screen descriptive information for not only the alternative audio sources, but also for the original audio source.

Referring to claim 15, Whiteing discloses said commands cause said processor to select one of said primary audio data and secondary audio data (see Paragraphs 0024 and 0032 for disclosing the user is able to select one of the primary/original and secondary/alternates audio data).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meek et al (hereinafter Meek) US20080209482 in view of Inzerillo US 8640181.

Referring to claim 16, Meek discloses a non-transitory computer-readable medium coupled to a processor, wherein said non-transitory computer-readable medium contains instructions stored thereon, which, when executed by a processor, cause said processor to perform operations comprising: 
receiving a first multimedia source (see Figs. 1 and 13 and Paragraphs 0023-0024 for disclosing a multimedia device/electronic device 20 receiving a first multimedia source/video signal 22 containing primary video data and included/primary audio data/track), 
receiving a secondary multimedia source comprising secondary audio data within said second multimedia source (see Paragraphs 0024-0028 for disclosing the processor receives a second/alternate multimedia source in that of an alternate audio track),
separating primary video data and primary audio data within said first multimedia source, choosing said secondary audio data based on a module, combining video data and chosen audio data to create a combined multimedia source (see Paragraphs 0024-0029 for disclosing the video signal is received with an included an audio track and upon a using selecting to hear an alternate audio track, thus not the original that is received with the video signal, it is implied that the original signal is separated/removed so that the alternate audio source replaces it through the processing of the video signal and alternate audio source signal for visual and audible presentation, interpreted as combined (further seen in the multitude of synchronization methods for combining the video and alternate audio in Paragraphs 0037-0063),
streaming said combined multimedia source within a user interface, transmitting said user interface to a display  (see Figs. 1 and 5 and Paragraphs 0029 and 0035 for disclosing the video and alternate audio are visibly and audibly streamed within a display area that is interfaceable by a user and the transmission is to the display device of the electronic device for display).
Meek is unclear as to receiving a second multimedia source, separating secondary video data and secondary audio data within said second multimedia source, choosing one of said primary video data and said secondary video data, choosing one of said primary audio data and said secondary audio data, and combining said chosen video data and chosen audio data.
Inzerillo discloses receiving a second multimedia source, including secondary video data and secondary audio data within said second multimedia source (see Figs. 2 and 3, Col. 3, Lines 36-62, Col. 6, Lines 43-59 for disclosing receiving a primary video and audio feed as well as secondary video and audio feed from a secondary multimedia source, e.g., video 1 (V1) and audio 1 representing video and audio associated with a home team broadcast and video 2 (V2) and audio 2 (A2) representing video and audio associated with an away team broadcast), choosing one of said primary video data and said secondary video data, choosing one of said primary audio data and said secondary audio data, and combining said chosen video data and chosen audio data (see Col. 6, Line 60 – Col. 7, Line 25 for disclosing the user is enabled to single out which of the multiple video streams and which of the multiple audio streams they wish to combine to be sent to their media player). The combination of Meek with Inzerillo would result in a person of ordinary skill in the art to find it obvious to separate the video and audio of the second multimedia source if it were to arrive together as seen with the video and audio of the first multimedia source of Meek.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the multiple video views of Inzerillo with the system of Meek in order to allow the user the freedom to select different video broadcasts because a particular broadcast may have a better viewing angle or better quality (see Inzerillo, Col. 1, Lines 42-60).

Referring to claim 17, Meek in view of Inzerillo discloses the limitations as seen in the rejection of claim 16.
While both Meek (as seen in the rejection of claim 4) and Inzerillo (Col. 10, Lines 24-40 and Col. 11, Lines 47-55) disclose the use of databases, Meek in view of Inzerillo is unclear as to storing combined data in a database.
Official Notice is taken that the use of databases to store combined or any type data is well known in the art. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Meek to store combined data in a database in order to provide a more permanent and organized storage solution in the event the data needs to be accessed after it has left the buffer/memory.

Referring to claim 18, Inzerillo discloses said user interface comprises a parent window and a command window, wherein said command window is integrated into said parent window, wherein said combined multimedia source is streamed into said parent window (see Figs. 10-12 and Col. 8, Line 62 – Col. 9, Line 17 for disclosing the user interface of the media player comprising a parent window, interpreted as the display area for the presentation of the chosen combined video and audio selected by the user, and a command window, seen toward the bottom of the user interface, wherein the command window is integrated into the media player display area for the presentation of the video and audio selected by the user).

Referring to claim 19, Inzerillo discloses receiving commands from an input device, manipulating said command window based on said commands, and choosing said module based on said commands (see Figs. 10-12 and Col. 8, Line 62 – Col. 9, Line 17 for disclosing the user is able to input commands (i.e., via various input device associated with the plethora of listed client devices executing the media player as seen in Col. 5, Lines 16-61) which select the video and audio options within the command window (e.g., the Change Broadcast section), wherein each video and audio option is changed according to what is selected by the user).

Referring to claim 20, Meek in view of Inzerillo discloses the command window as seen in the rejection of claim 19. 
Meek in view of Inzerillo is unclear as to hiding said command window when said commands have not been received for a specified time period and revealing said command window after receiving said commands.
Official Notice is taken that the hiding of GUI elements when no commands have been received for a specified time period and revealing the GUI window when an input is received is well known in the art. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Meek in view of Inzerillo by hiding of GUI elements when no commands have been received for a specified time period and revealing the GUI window when an input is received in order to avoid obscuring the video being presented the user is not interacting with the GUI and only making it visible when it is detected that the user is inputting signals to make a change, such as by moving a cursor within the interface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
07/29/2022